PER OURIAM.
This case is in all respects like the Bellew Case against this defendant (Sup.; 62 N. Y. Supp. 242), except that the consent which was given in this case was so given by plaintiff’s grantor. This consent, so far as the plaintiff is concerned, conferred upon the defendant the legal right to construct its railroad, and the plaintiff is bound thereby. For this reason the order should be reversed, and the injunction dissolved.
Order reversed, and injunction dissolved,' with $10 costs and disbursements.